


EXHIBIT 10.54


WHEN RECORDED RETURN TO:
Blackwell Sanders Peper Martin LLP
4801 Main Street, Suite 1000
Kansas City, Missouri  64112
Attn:  Gaylord G. Smith
 
LOAN MODIFICATION AGREEMENT
 
THIS LOAN MODIFICATION AGREEMENT (this “Agreement”) is made as of the 26th day
of July, 2005, by and between MISSION WEST PROPERTIES, L.P., a Delaware limited
partnership, whose address is 10050 Bandley Drive, Cupertino, California 95014
(“Borrower”), and ALLIANZ LIFE INSURANCE COMPANY OF NORTH AMERICA, a Minnesota
corporation, whose address is c/o Allianz of America, Inc., 55 Greens Farms
Road, Post Office Box 5160, Westport, Connecticut, 06881-5160, Attn:  Real
Estate Department (“Lender”).
 
WITNESSETH:
 
WHEREAS, Lender has made a mortgage loan in the amount of $25,800,000.00 (the
“Loan”) to Borrower, as evidenced by a Secured Installment Note in the amount of
the Loan dated April 6, 2005 (the “Note”); and
 
WHEREAS, the Loan is secured by Deed of Trust, Security Agreement, Fixture
Filing with Absolute Assignment of Rents dated April 6, 2005, granted by
Borrower for the benefit of Lender, and recorded on April 6, 2005, as Document
No. 18305259 (the “Deed of Trust”), and by an Absolute Assignment of Leases,
Rents and Income dated April 6, 2005, given by Borrower to Lender, and recorded
on April 6, 2005, as Document No. 10305260 (the “Assignment”), encumbering the
“Property,” as defined in the Deed of Trust, including the real property
described on Exhibit A, attached hereto (the Note, Deed of Trust, Assignment,
and all other documents or instruments evidencing or securing the Loan are
hereinafter referred to as the “Security Documents”); and
 
WHEREAS, certain obligations of Borrower under the Loan have been guaranteed by
Mission West Properties, Inc. (“Guarantor”) pursuant to a Limited Guaranty dated
April 6, 2005 (the “Guaranty”); and
 
WHEREAS, Lender has agreed to make a new loan to Borrower and Mission West
Properties I, L.P., in the amount of $125,000,000.00, to be secured by certain
real property in Santa Clara County, California (the “New Loan”); and
 
WHEREAS, Lender has agreed to make the New Loan on the condition that Borrower
modify the Deed of Trust to provide that a default by Borrower under the New
Loan will constitute a default under the Deed of Trust and the Loan; and
 
WHEREAS, Borrower has agreed to Lender’s conditions for the New Loan and Lender
and Borrower have agreed to amend the Security Documents as hereinafter set
forth.
 
NOW, THEREFORE, in consideration of the agreement of Lender to make the New
Loan, and of the mutual covenants herein contained, and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged,
Lender and Borrower hereby agree as follows:
 
1. Amendment of Note.  The Note is hereby amended by deleting therefrom
Paragraph 1 in its entirety and by substituting the following therefor:
 
1.           Payment.  Said principal sum, and interest as herein provided to
accrue on the unpaid principal, shall be paid as follows:
(a)           On August 10, 2005, Borrower shall make a payment of principal and
interest in the amount of $178,351.00.
 
(b)           On each “Payment Date” to and including July 10, 2025, payments of
principal and interest in the amount of $176,713.00 shall be due and
payable.  “Payment Date” means the tenth (10th) day of each consecutive calendar
month for the term of this Note commencing September 10, 2005.  The payments due
under this subparagraph (b) are each called a “Monthly Installment.”
 
(c)           The entire remaining principal amount, together with any accrued
and unpaid interest (the “Final Installment”), shall be due and payable in full
on August 10, 2025 (the “Maturity Date”).
 
 
 
 
 

--------------------------------------------------------------------------------

 
 
(d)           Interest shall be computed on the basis of a three hundred sixty
(360) day year consisting of twelve (12) months of thirty (30) days each.
 
2. Amendment of Deed of Trust.  (a)  Section 1.13 of the Deed of Trust is hereby
deleted in its entirety and the following is substituted therefor:
 
1.13           Financial Statements/Records.  Borrower shall deliver or cause to
be delivered to Lender, within ninety (90) days after the end of each of the
respective party’s fiscal years, (i) an annual operating statement of income and
expenses (which shall be audited if an Event of Default exists) with respect to
the operation of the Property, in reasonable detail and certified by the chief
financial officer or manager of Borrower as complete and correct in all material
respects, (ii) a financial statement of Mission West Properties, Inc., a
Maryland corporation, the general partner of Borrower (“Principal”) (which shall
be audited if an Event of Default exists), prepared in accordance with generally
accepted accounting principles, consistently applied, and certified as complete
and correct in all material respects by the chief financial officer of
Principal, and (iii) financial statements of all tenants under leases of the
Property, if available according to such leases.  Borrower agrees to keep
adequate books and records of account, and shall permit Lender, and its agents,
accountants and attorneys, upon reasonable prior notice, to visit and inspect
the Property and examine the Property’s books and records of account at
Borrower’s office during normal business hours, and to discuss the Property’s
affairs, finances and accounts with Borrower, at such reasonable times as Lender
may request.  Such statements shall be prepared in a form acceptable to Lender,
to include, without limitation, a current leasing summary (which shall disclose,
among other things, names of tenants, square footage of leased area,
commencement dates and expiration dates of the leases as well as concessions
granted to Lessees), gross rental income, other income, real estate taxes,
insurance, operating expenses and depreciation deduction accompanied by
financial statements received by Borrower from tenants.  If the operating
statements for the Property provided by Borrower are not in a form acceptable to
Lender or Borrower fails to furnish such statements and reports, Lender shall
have the right to audit the respective books and records of the Property at the
expense of Borrower and if Borrower prevents Lender from conducting such audit,
Lender may at the election of Lender declare this Deed of Trust in default.


 
(b)           Section 4.1 of the Deed of Trust is hereby amended by adding
thereto the following new subparagraph (h):
 
(h)           There shall exist an “Event of Default” under that certain Deed of
Trust, Security Agreement, Fixture Filing with Absolute Assignment of Rents
dated July 26, 2005, granted by Mission West Properties, L.P. and Mission West
Properties, L.P. I, d/b/a Mission West Properties I, L.P., for the benefit of
Lender, and recorded July ___, 2005, as Instrument Number _____________, in the
Records of Santa Clara County, California, or under the Note secured by said
Deed of Trust, or under any other “Security Documents” as defined in said Deed
of Trust.
 
3. Security Documents to Continue in Effect.  Except as herein modified and
amended, the Note, Deed of Trust and all Security Documents shall continue in
full force and effect in accordance with their terms.
 
4. Governing Law.  This Agreement shall be governed by and construed in
accordance with the laws of the State of California.  In the event that any
provision or clause of this Agreement conflicts with applicable law, such
conflicts shall not affect other provisions of this Agreement which can be given
effect without the conflict provisions and to this end the provisions of this
Agreement are declared to be severable.
 
5. Entire Agreement.  This Agreement constitutes the entire agreement between
the parties hereto with respect to the transactions set forth herein.  This
Agreement may only be modified or amended in writing by an agreement executed by
all parties hereto.
 
6. Headings.  The headings used herein are for convenience only and are not to
be used in interpreting this Agreement.
 
7. Counterparts.  This Agreement may be executed in multiple counterparts, each
of which shall be an original, and all of which shall constitute the complete
Agreement. One complete, original Agreement shall be attached to the Note, and
one complete, original Agreement shall be recorded in the Records of Santa Clara
County, California.
 


 
 

--------------------------------------------------------------------------------

 


[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]
 



 
 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, Borrower and Lender have executed this Loan Modification
Agreement as of the day and year first above written.
 
             MISSION WEST PROPERTIES, L.P.,
             a Delaware limited partnership


 
By:
Mission West Properties, Inc., a Maryland corporation, General Partner





             By: /s/ Carl E. Berg


             Name: Carl E. Berg


             Title: Chief Executive Officer








             ALLIANZ LIFE INSURANCE COMPANY OF NORTH AMERICA,
             a Minnesota corporation




             By: /s/ Gary Brown


             Name: Gary Brown


             Title: Assistant Treasurer




             By: /s/ Pamela J. Cornell


             Name: Pamela J. Cornell


             Title: Assistant Treasurer

 
 

--------------------------------------------------------------------------------

 

CONSENT OF GUARANTOR
 
The below entity, as “Guarantor” under the Guaranty with respect to the Loan
described in the foregoing Agreement, hereby consents to the terms and
provisions of the foregoing Agreement, and hereby ratifies and confirms said
Agreement, and declares that the terms of the Guaranty, and the liabilities and
obligations of the Guarantor thereunder shall be and continue to be in full
force and effect with respect to the Loan and the Security Documents, as
modified and amended by the foregoing Agreement.
 
             MISSION WEST PROPERTIES, INC.,
             a Maryland corporation




             By: /s/ Carl E. Berg


             Name: Carl E. Berg


             Title: Chief Executive Officer

 
 

--------------------------------------------------------------------------------

 

EXHIBIT A


Legal Description


Real property in the City of San Jose, County of Santa Clara, State of
California, described as follows:
 
PARCEL A:
 
ALL THAT PROPERTY DESCRIBED AS PARCEL FOUR, IN THAT CERTAIN LOT LINE ADJUSTMENT
PERMIT RECORDED, FEBRUARY 22, 2001 AS DOCUMENT NO. 15567588, SANTA CLARA COUNTY
RECORDS AND FURTHER DESCRIBED AS FOLLOWS:
 
A PORTION OF LOT 5, AS SAID LOT IS SHOWN UPON THAT CERTAIN MAP ENTITLED, “MAP OF
THE E. M. PIERCY SUBDIVISION NO. 1”, WHICH MAP WAS FILED FOR RECORD IN THE
OFFICE OF THE RECORDER OF THE COUNTY OF SANTA CLARA, STATE OF CALIFORNIA ON
NOVEMBER 27, 1906 IN BOOK “L” OF MAPS AT PAGE 51, AND BEING DESCRIBED AS
FOLLOWS:
 
BEGINNING AT THE MOST WESTERLY CORNER OF LOT 5, IN THE CENTERLINE OF PIERCY
ROAD, 40 FEET WIDE, AS SAID LOT AND ROAD ARE SHOWN UPON THE SAID MAP OF THE E.
M. PIERCY SUBDIVISION; THENCE LEAVING THE CENTER LINE OF PIERCY ROAD AND RUNNING
ALONG THE SOUTHWESTERLY LINE OF SAID LOT 5, SOUTH 30° EAST 1184.77 FEET TO THE
MOST WESTERLY CORNER OF THAT CERTAIN 2.49 ACRE PARCEL OF LAND CONVEYED IN THE
DEED FROM J. C. LENT ET UX, TO SANTA CLARA VALLEY WATER CONSERVATION DISTRICT,
DATED APRIL 6, 1960 AND RECORDED APRIL 7, 1960 IN BOOK 4756 OF OFFICIAL RECORDS,
PAGE 193, SANTA CLARA COUNTY RECORDS; THENCE LEAVING THE SOUTHWESTERLY LINE OF
LOT 5 AND RUNNING ALONG THE NORTHWESTERLY LINE OF SAID 2.49 ACRE PARCEL OF LAND
HEREINABOVE REFERRED TO, THE FOLLOWING TWO COURSES AND DISTANCES; NORTH 35°51’
EAST 467.24 FEET AND NORTH 26°14’30” EAST 44.17 FEET TO THE MOST NORTHERLY
CORNER OF SAID 2.49 ACRE PARCEL OF LAND IN THE NORTHEASTERLY LINE OF SAID LOT 5;
THENCE RUNNING ALONG THE NORTHEASTERLY LINE OF LOT 5, NORTH 45° WEST 1054.33
FEET TO THE MOST NORTHERLY CORNER OF SAID LOT 5 IN THE CENTER LINE OF SAID
PIERCY ROAD; THENCE RUNNING ALONG THE CENTER LINE OF SAID PIERCY ROAD, SOUTH 45°
WEST 198.00 FEET TO THE POINT OF BEGINNING AND BEING A PORTION OF LOT 5, AS THE
SAME IS LAID OUT, DESIGNATED AND DELINEATED UPON A CERTAIN MAP ENTITLED, “MAP OF
THE E. M. PIERCY SUBDIVISION NO. 1” OF LOT 2 OF THE PIERCY PARTITION (CASE 8230)
IN THE SUPERIOR COURT IN AND FOR SANTA CLARA COUNTY, STATE OF CALIFORNIA, IN THE
RANCHO YERBA BUENA Y. SOCAYRE, SURVEYED SEPTEMBER AND OCTOBER 1906 BY CHARLES
HERMANN OF HERMANN BROS., SURVEYORS AND C. E. SAN JOSE, CAL.”, AND WHICH MAP WAS
FILED FOR RECORD IN THE OFFICE OF THE COUNTY RECORDER OF SANTA CLARA COUNTY ON
NOVEMBER 27, 1906 IN BOOK “L” OF MAPS, AT PAGE 51.
 
TOGETHER WITH THE FOLLOWING DESCRIBED TRANSFER PARCEL E: BEGINNING AT THE ANGLE
POINT IN THE NORTHWESTERLY LINE OF LOT 4, ALSO BEING THE ANGLE POINT IN THE
CENTERLINE OF PIERCY ROAD, 40 FEET WIDE, AS SAID LOT AND ROAD ARE SHOWN UPON
SAID MAP; THENCE WEST 173.82 FEET ALONG SAID CENTERLINE TO THE TRUE POINT OF
BEGINNING; THENCE SOUTH 0°01’44” EAST 298.10 FEET; THENCE SOUTHEASTERLY ALONG A
TANGENT CURVE TO THE LEFT WITH A RADIUS OF 150.00 FEET THROUGH A CENTRAL ANGLE
OF 45°01’41” FOR AN ARC LENGTH OF 117.88 FEET; THENCE SOUTH 44°59’58” EAST
278.19 FEET TO THE EASTERLY LINE OF SAID LOT 3; THENCE NORTH 14°00’00” WEST
619.36 FEET TO SAID CENTERLINE OF PIERCY ROAD; THENCE WEST 90.66 FEET ALONG SAID
CENTERLINE SAID TRUE POINT OF BEGINNING.
 
ALSO TOGETHER WITH THE FOLLOWING DESCRIBED TRANSFER PARCEL G: BEGINNING AT THE
ANGLE POINT IN THE NORTHWESTERLY LINE OF LOT 4, ALSO BEING THE ANGLE POINT IN
THE CENTERLINE OF PIERCY ROAD, 40 FEET WIDE, AS SAID LOT AND ROAD ARE SHOWN UPON
SAID MAP; THENCE WEST 173.82 FEET ALONG SAID CENTERLINE; THENCE SOUTH 0°01’44”
EAST 298.10 FEET; THENCE SOUTHEASTERLY ALONG A TANGENT CURVE TO THE LEFT WITH A
RADIUS OF 150.00 FEET THROUGH A CENTRAL ANGLE OF 45°01’41” FOR AN ARC LENGTH OF
117.88 FEET; THENCE SOUTH 44°59’58” EAST 278.19 FEET TO THE EASTERLY LINE OF
SAID LOT 3 AND THE TRUE POINT OF BEGINNING; THENCE NORTH 14°00’00” WEST 619.36
FEET TO SAID CENTERLINE OF PIERCY ROAD; THENCE EASTERLY AND NORTHEASTERLY ALONG
SAID CENTERLINE EAST 83.16 FEET AND NORTH 45°00’00” EAST 174.24 FEET TO THE MOST
NORTHERLY CORNER OF SAID LOT 4; THENCE SOUTH 30°00’00” EAST 694.69 FEET ALONG
THE NORTHEASTERLY LINE OF SAID LOT 4; THENCE LEAVING SAID NORTHEASTERLY LINE
SOUTH 65°45’38” WEST 398.08 FEET TO A POINT WHICH BEARS SOUTH 44°59’58” EAST
57.82 FEET FROM SAID TRUE POINT OF BEGINNING; THENCE NORTH 44°59’58” WEST
57.82 FEET TO SAID TRUE POINT OF BEGINNING.
 
EXCEPTING THEREFROM THE FOLLOWING DESCRIBED TRANSFER PARCEL F: COMMENCING AT THE
MOST WESTERLY CORNER OF LOT 5, IN THE CENTERLINE OF PIERCY ROAD, 40 FEET WIDE,
AS SAID LOT AND ROAD ARE SHOWN UPON SAID MAP; THENCE LEAVING THE CENTER LINE OF
PIERCY ROAD AND RUNNING ALONG THE
 
 
 
 

--------------------------------------------------------------------------------

 
 
 
SOUTHWESTERLY LINE OF SAID LOT 5, SOUTH 30° EAST 694.69 FEET TO THE TRUE POINT
OF BEGINNING; THENCE CONTINUING SOUTH 30° EAST 490.08 FEET TO THE MOST WESTERLY
CORNER OF THAT CERTAIN 2.49 ACRE PARCEL OF LAND CONVEYED IN THE DEED FROM
J. C. LENT ET UX, TO SANTA CLARA VALLEY WATER CONSERVATION DISTRICT, DATED
APRIL 6, 1960 AND RECORDED APRIL 7, 1960 IN BOOK 4756 OF OFFICIAL RECORDS,
PAGE 193, SANTA CLARA COUNTY RECORDS; THENCE LEAVING THE SOUTHWESTERLY LINE OF
LOT 5 AND RUNNING ALONG THE NORTHWESTERLY LINE OF SAID 2.49 ACRE PARCEL OF LAND
HEREINABOVE REFERRED TO, THE FOLLOWING TWO COURSES AND DISTANCES; NORTH
35°51’00” EAST 467.24 FEET AND NORTH 26°14’30” EAST 44.17 FEET TO THE MOST
NORTHERLY CORNER OF SAID 2.49 ACRE PARCEL OF LAND IN THE NORTHEASTERLY LINE OF
SAID LOT 5; THENCE RUNNING ALONG THE NORTHEASTERLY LINE OF LOT 5, NORTH 45° WEST
349.56 FEET; THENCE LEAVING SAID NORTHEASTERLY LINE SOUTH 45°00’03” WEST
283.12 FEET; THENCE SOUTH 65°45’38” WEST 99.62 FEET TO THE TRUE POINT OF
BEGINNING.
 
FURTHER EXCEPTING THEREFROM ALL THOSE PORTIONS OF THE ABOVE DESCRIBED PROPERTY
GRANTED TO THE CITY OF SAN JOSE, A MUNICIPAL CORPORATION, ON JUNE 6, 2001, FOR
STREET PURPOSES IN THAT CERTAIN GRANT DEED UNDER DOCUMENT NO. 15712299, SANTA
CLARA COUNTY RECORDS.
 
PARCEL B:
 
TOGETHER WITH AN EASEMENT FOR INGRESS/EGRESS, UTILITIES, AND OVERLAND RELEASE OF
STORM WATER; BEING DESCRIBED AS FOLLOWS: BEGINNING AT THE ANGLE POINT IN THE
NORTHWESTERLY LINE OF LOT 4, ALSO BEING THE ANGLE POINT IN THE CENTERLINE OF
PIERCY ROAD, 40 FEET WIDE, AS SAID LOT AND ROAD ARE SHOWN UPON THAT CERTAIN MAP
ENTITLED, “MAP OF THE E. M. PIERCY SUBDIVISION NO. 1” WHICH MAP WAS FILED FOR
RECORD IN THE OFFICE OF THE RECORDER OF THE COUNTY OF SANTA CLARA, STATE OF
CALIFORNIA ON NOVEMBER 27, 1906 IN BOOK “L” OF MAPS AT PAGE 51; THENCE WEST
193.82 FEET ALONG SAID CENTERLINE TO THE TRUE POINT OF BEGINNING; THENCE SOUTH
0°01’44” WEST 298.09 FEET; THENCE SOUTHEASTERLY ALONG A TANGENT CURVE TO THE
LEFT WITH A RADIUS OF 170.00 FEET THROUGH A CENTRAL ANGLE OF 45°01’41” FOR AN
ARC DISTANCE OF 133.60 FEET; THENCE SOUTH 44°59’58” EAST 273.57 FEET; THENCE
SOUTHERLY ALONG A TANGENT CURVE TO THE RIGHT WITH A RADIUS OF 30.00 FEET THROUGH
A CENTRAL ANGLE OF 51°19’04” FOR AN ARC DISTANCE OF 26.87 FEET; THENCE ALONG A
REVERSE CURVE TO THE LEFT WITH A RADIUS OF 50.00 FEET THROUGH A CENTRAL ANGLE OF
282°38’08” FOR AN ARC DISTANCE OF 246.65 FEET; THENCE ALONG A REVERSE CURVE TO
THE RIGHT WITH A RADIUS OF 30.00 FEET THROUGH A CENTRAL ANGLE OF 51°19’04” FOR
AN ARC DISTANCE OF 26.87 FEET; THENCE NORTH 44°59’58” WEST 273.57 FEET; THENCE
NORTHWESTERLY ALONG A TANGENT CURVE TO THE RIGHT WITH A RADIUS OF 130.00 FEET
THROUGH A CENTRAL ANGLE OF 45°01’41” FOR AN ARC DISTANCE OF 102.17 FEET; THENCE
NORTH 0°01’44” EAST 298.11 FEET TO A POINT ON SAID CENTERLINE OF PIERCY STREET;
THENCE WEST 40.00 FEET ALONG SAID CENTERLINE TO THE TRUE POINT OF BEGINNING.
 
APN:  678-07-033, 678-07-034, 678-07-035



